Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/22 has been entered.
 
Status of Claims
Claims 1-7, 9, 11-18, and 20-29 are pending as of the response and amendments filed on 1/7/22. 
The 103 rejection of claims 1-7, 9, 11-18, and 20-29 over Gorath in view of Adams, and Carter is withdrawn in consideration of the amendments. Nonetheless, Applicant’s arguments in response to this rejection are summarized and addressed below inasmuch as they may apply to a new 103 rejection.
Applicant has argued Carter does nothing to remedy the deficiencies of Adams and Gorath and doesn’t provide teachings that would be relevant to the skilled artisan attempting to design a treatment for “an atherosclerotic disease selected from the group consisting of a coronary artery disease, a cerebrovascular disease, or peripheral artery disease of the upper and lower extremities”. 

Claims 1-7, 9, 11-18, and 20-29 were examined and are rejected. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 11-18, and 20-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorath, EP 2668947 A1 (publ. 12/4/2013, cited in the IDS & of previous record), in view of Nyberg, Eur. Heart J., vol. 6, pp. 625-630, publ. 1985, and Carter et. al., US 20040132633 A1 (publ 7/8/2004, of previous record).
The instant claims are drawn to a method of reducing side effects of a treatment with the short acting NO donor, nitroglycerin or glyceryl trinitate; and treating or preventing arterial insufficiency comprising administering the nitroglycerin during a defined time period of 3 days to 40 weeks, wherein the arterial insufficiency is an atherosclerotic disease selected from coronary artery disease, a cerebrovascular disease, and a peripheral artery disease of the upper and lower extremities, wherein a gradually increasing amount of the nitroglycerin is administered in an intermitting manner at any dose from 0.05-2.0 mg.
Gorath teaches a method of administering a therapeutically effective amount of an NO donor to promote arteriogenesis, for augmenting collateral circulation in a pathological 
Gorath doesn’t teach administering the NO donor wherein the amount of the NO donor is gradually increased, or explicitly teach reducing side effects. 
Nyberg teaches sublingual nitroglycerin at a dose of 0.5 mg was administered to patients with angina pectoris in two different exercise protocols to determine the onset time of anti-anginal action (Title & abstract; p. 625, right col., 1st para-p. 626, left col., top para). Nyberg teaches the magnitude of the fall of blood pressure depends on the dose of sublingual nitroglycerin, and that the results of the exercise protocols highlights the need for dose titration (p. 629, right col., last para-p. 630, left col., top para). Nyberg teaches it is important to start new patients on low doses of nitroglycerin, such as between 0.15-0.30 mg, and later prescribe higher doses if needed (p. 630, left col., top para). 
Carter teaches dose titration with single compounds is relatively straightforward and is used by physicians to identify therapeutic dose levels while minimizing adverse effects (para [0005]). Carter further teaches after taking into account a patient’s age, weight, and other factors, the physician will prescribe an initial dose which can be increased or decreased as needed depending on the patient’s response, with the dose titration continued until a favorable balance is achieved between the desired response and undesirable side effects (para [0005]). 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”; and “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 


Conclusion
Claims 1-7, 9, 11-18, and 20-29 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627